Citation Nr: 1546691	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  12-27 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for service-connected adjustment disorder with mixed anxiety and depressed mood.

2.  Entitlement to a disability rating in excess of 20 percent for post phlebitic syndrome of the left lower extremity.

3.  Entitlement to an effective date prior to September 6, 2011 for the assignment of a 20 percent rating for post phlebitic syndrome of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to April 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A video teleconference hearing was held before the Board in May 2015.  A transcript is of record.

The issues of entitlement to an initial disability evaluation in excess of 30 percent for service-connected adjustment disorder with mixed anxiety and depressed mood and entitlement to a disability rating in excess of 20 percent for post phlebitic syndrome of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating of his post phlebitic syndrome of the left lower extremity was received on September 6, 2011.

2.  Increased symptomatology was not shown in the treatment notes or examination report prior to the January 31, 2012 VA examination.  


CONCLUSIONS OF LAW

1.  A claim for an increased rating for post phlebitic syndrome of the left lower extremity was received on September 6, 2011.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400(o) (2015).

2.  The criteria for an effective date prior to September 6, 2011 for the assignment of a 20 percent rating for post phlebitic syndrome of the left lower extremity have not been met.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. 
 § 3.400(o)(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in December 2011.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with an adequate examination.  The examiner considered the relevant history, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.

Earlier Effective Date

Service connection for post phlebitic syndrome of the left lower extremity was granted in a May 2008 rating decision and assigned a 10 percent disability rating effective May 1, 2008.  Thereafter, in the May 2012 rating decision, the Veteran was assigned a 20 percent disability rating effective September 6, 2011.

The Veteran is seeking an earlier effective date for the 20 percent disability rating, prior to the effective date of September 6, 2011.  Specifically, at the May 2015 hearing, the Veteran contends he filed his claim for evaluation of post phlebitic syndrome of the left lower extremity on May 21, 2011 and the VA had all the treatment records prior to September 6, 2011.  Therefore, the Veteran contends this date was inappropriate.  Instead, the Veteran contends the application date of May 21, 2011 was the appropriate effective date.  

Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p)  (2015).  An informal claim is any communication or action indicating an intent to apply for one or more benefits. 38 C.F.R. § 3.155(a) (2015).  Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement; however, there must first be a prior allowance or disallowance of a claim before this informal claim provision applies.

The United States Court of Appeals for Veterans Claims has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston, 605 F.3d at 984, the effective date is no earlier than the date of the claim.  The United States Court of Appeals for Veterans Claims (Federal Circuit) explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for the Veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held that "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."

The record reflects the Veteran's claim for an increase rating of his post phlebitic syndrome of the left lower extremity was received on September 6, 2011.  A claim for increased ratings for service-connected disabilities and for service connection for additional disorders was received from the Veteran on May 27, 2011.  This document, dated May 17, 2011, did not mention the service-connected post phlebitis syndrome of the left lower extremity.  This document was resubmitted and received by VA on September 6, 2011.  The resubmitted claim, on VA Form 21-526b, includes a request for an increased rating for blood clot in left leg.  This is the first mention of the left leg disability.  Based on the January 31, 2012 VA examination, the disability was increased effective the date of the claim.  

While VA outpatient treatment records prior to September 6, 2011 showed continued treatment for the disability from May 2011 onward, the increased symptoms of persistent edema that is incompletely relieved by elevation of the extremity were not shown prior to the January 31, 2012 VA examination.  Therefore, the Board finds the effective date of September 6, 2011 is supported and an effective date prior to September 6, 2011, for the award of the 20 percent rating is denied.

ORDER

Entitlement to an effective date prior to September 6, 2011 for the assignment of a 20 percent rating for post phlebitic syndrome of the left lower extremity is denied.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his remaining claims.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2015).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2015).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

Relating to the Veteran's claim for an increased rating for his adjustment disorder with mixed anxiety and depressed mood, he testified at the May 2015 hearing that his symptoms have worsened since his last examination.  He has good days and bad days.  He described memory issues as well as a distance from his family and children as well as marital issues after he returned from Desert Storm.  He also described sometimes waking up in a panic state which lasts a couple of minutes.  The Veteran indicated he has trouble trusting people and prefers to stay in his house and drink.  He did state he has a few friends that he would hang out with doing mostly ministry work or going out to eat from time to time.  He also indicated he tries to see his children and grandchildren at least every month or every couple of months but that he rarely sees his daughter.  He remains close to his parents and siblings.  

Further, in the Veteran's May 2012 statement, he contends his adjustment disorder with mixed anxiety and depressed mood warrants a rating of 50 percent because of both his physical and mental state.  He described acting out in ways such as excessive binge drinking to fighting which led to demotions in his career.  He contends his psychological disorders have caused him much loss and suffering as compared to his personality prior to his military service.

Lastly, in the September 2012 statement, the Veteran reported experiencing difficulty in understanding complex commands and often having to have things repeated for clarity.  He also reported experiencing impairment of short and long term memory, impaired judgment and impaired abstract thinking as well as difficulty establishing and maintaining effective work and social relationships because he cannot get hired.  He also indicated he has panic attacks, disturbances in mood and lack of motivation.

In addition, relating to the Veteran's post-phlebitic syndrome of the left lower extremity, a January 2012 VA examination found the Veteran suffers from aching and fatigue in the left leg after prolonged standing and walking as well as persistent edema that is incompletely relieved by elevation of the extremity and constant pain at rest.  

However, the Board notes the Veteran has also submitted statements in May 2012 and in September 2012 in which he contends he also suffers from persistent eczema.  At his May 2015 Board hearing, he testified that he also suffers from persistent ulceration, rashes and eczema.  As such, the Board finds an updated medical examination is necessary prior to adjudication.  

The record reflects the most recent mental health examination and artery and vein examinations were performed in January 2012.  The Veteran contends his conditions have worsened since that time.  As there may have been significant changes in the service-connected adjustment disorder with mixed anxiety and depressed mood as well as the post phlebitic syndrome of the left lower extremity since the January 2012 examinations, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a more contemporaneous examinations are needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) pertaining to the Veteran's mental health and vein treatments and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA mental disorders examination as well as a vein and artery examination.  The claims file must be provided to the examiners for review in conjunction with the examinations and the examiners must indicate whether the claims file was reviewed.  

The examiners are asked to accomplish the following:

	Provide updated symptomatology of the Veteran's adjustment disorder with mixed anxiety and depressed mood, as well as his post phlebitic syndrome of the left lower extremity.  

A complete rationale must be provided for all opinions presented.

3.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

4.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


